UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 30, 2010 Date of Report (Date of earliest event reported) FIDELITY NATIONAL INFORMATION SERVICES, INC. (Exact name of registrant as specified in charter) Georgia 1-16427 37-1490331 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 601 Riverside Avenue Jacksonville, Florida 32204 (Address of principal executive offices, including zip code) (904) 854-5000 (Registrants telephone number, including area code) (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.04. Temporary Suspension of Trading Under Registrants Employee Benefit Plans On July 30, 2010, Fidelity National Information Services, Inc. (FIS) notified its directors and executive officers that the trading restrictions on transactions in FIS equity securities by such persons that would have been implemented in accordance with Section 306 of the Sarbanes-Oxley Act of 2002 and Rule 104 of Regulation BTR would not be implemented due to fewer than 50% of participants in the qualified retirement plans maintained by FIS electing by the applicable deadline to participate in FIS self-tender offer for shares of its common stock (and, as a consequence, having the tendered portions of their plan accounts becoming subject to a temporary suspension in trading). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIDELITY NATIONAL INFORMATION SERVICES, INC. Dated: July 30, 2010 By: /s/ Michael L. Gravelle Name: Michael L. Gravelle Title: Corporate Executive Vice President, Chief Legal Officer, and Corporate Secretary
